DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2 and 4 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 4 of copending Application No. 16/927,311 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, the copending Application discloses an electromagnet control device, comprising: an instruction value obtaining circuit configured to obtain a magnetic flux density instruction value corresponding to a target value of magnetic flux density that is obtained by making current flow through a coil of an electromagnet including the coil and a yoke, or obtain information by which the magnetic flux density instruction value can be specified; and a current value determining circuit configured to determine, based on the magnetic flux density instruction value, a value of current that is made to flow through the coil, wherein the current value determining circuit is further configured to execute a first process for determining, based on a first function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a demagnetization state; a second process for determining, based on a second function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be decreased from that when the yoke is in a first magnetization state; a third process for determining, based on a third function, a value of current that is made to flow through the coil, in the case that the magnetic flux density is to be increased from that when the yoke is in a second magnetization state; a (see claim 1).
Regarding claim 2, the copending Application discloses the first function, the second function, and the third functions are functions representing relationship between magnetic flux density and current (see claim 3).
Regarding claim 4, the copending Application discloses an electromagnet system comprising: the electromagnet control device, and the electromagnet (see claim 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ohashi et al. (WO 2016181919; for English translation based on US 2018/0114678), hereinafter Ohashi.
Regarding claim 1, Ohashi discloses (see figures 1-30) an electromagnet control device (figure 14, part 50-2)(paragraph [00132]; an electromagnet controller 50-2), comprising: an instruction value obtaining circuit (figure 14, part 60-2) configured to obtain a magnetic flux density instruction value (figure 14, part magnetic flux density command) corresponding to a target value of magnetic flux density (figure 14, part magnetic flux density command) that is obtained by making current flow through a coil (figure 14, part current flow through a coil internally at electromagnet 40-2) (figure 15, part 41-2) of an electromagnet (figure 14, part 40-2) including the coil (figure 15, part 41-2) and a yoke (figure 15, part 42-2) (paragraph [0134]; the electromagnet 40-2 comprises a coil 41-2 and a yoke 42-2), or obtain information by which the magnetic flux density instruction value can be specified (figure 14, part magnetic flux density command) (paragraph [0133]; upon receiving a command from the command unit 22-2, the electromagnet controller 50-2 controls the electric current flowing through the electromagnet 40-2 to provide a ; and a current value determining circuit (figure 14, part 70) configured to determine (figure 14, part 70), based on the magnetic flux density instruction value (figure 14, part magnetic flux density command), a value of current (figure 14, part I’) that is made to flow through the coil (figure 15, part 41-2)(paragraph [0137]; the electric-current determiner 70 takes into account the hysteresis of the electromagnet 40-2 to correct the electric current command value I and determine the actual electric current value flowing through the coil 41-2 (also called controlled electric current value I'). This process is based on first, second and third functions 91, 92, and 93), wherein the current value determining circuit (figure 14, part 70) is further configured to execute a first process (figure 17, part first process S110-S230; path based on first function [S140]) for determining, based on a first function (figures 14 and 16, part 91 [F1]), a value of current (figure 14, part I’) that is made to flow through the coil (figure 15, part 41-2), in the case that the magnetic flux density is to be increased (figure 16, part B increased at F1)  from that when the yoke (figure 15, part 42-2) is in a demagnetization state (figure 16, part F1) (paragraph [0141]; the first function 91 is used to increase the absolute value of magnetic flux density from the degaussed state of the yoke 42-2); a second process (figure 17, part second process S110-S230; path based on second function [S170]) for determining, based on a second function (figures 14 and 16, part 92 [F2]), a value of current (figure 14, part I’) that is made to flow through the coil (figure 15, part 41-2), in the case that the magnetic flux density is to be decreased (figure 16, part B decreased at F2) from that when the yoke (figure 15, part 42-2) is in a first magnetization state (figure 16, part F2) (paragraph ; a third process (figure 17, part third process S110-S230; path based on third function [S190]) for determining, based on a third function (figures 14 and 16, part 93 [F3]), a value of current (figure 14, part I’) that is made to flow through the coil (figure 15, part 41-2), in the case that the magnetic flux density is to be increased (figure 16, part B increased at F3) from that when the yoke (figure 15, part 42-2) is in a second magnetization state (figure 16, part F3) (paragraph [0143]; the third function 93 is used to increase the absolute value of magnetic flux density form the magnetized state of the yoke 42-2); a fourth process (figures 17 and 20, part fourth process S110-S230; path based on transform function F2’) for expanding or reducing the second function (figure 20, part F2) by use of a first scaling ratio for transforming it to a fourth function (figure 20, part F2’) (paragraph [0155]; this transformation of the second function 92 [F2’] can be made by multiplying at least one of the terms of the second function (e.g., the first term and a constant in the case of a linear function) by a predetermined coefficient. In the case that the second function 92 is defined for each segment, as in this embodiment, the segments are also contracted), and determining (figure 20, part 70), based on the fourth function obtained after above transformation(figure 20, part F2’), a value of current (figure 14, part I’) that is made to flow through the coil (figure 15, part 41-2), in the case that the magnetic flux density is to be decreased (figure 20, part B decreased at F2’)  from that when the yoke (figure 15, part 42-2) is in a third magnetization state (figure 20, part F2’)(paragraphs [0153]-[0157]; the second function transform line F2’ ; and a fifth process (figures 17 and 23, part fifth process S110-S230; path based on transform function F3’’) for expanding or reducing the third function (figure 23, part F3) by use of a second scaling ratio for transforming it to a fifth function (figure 23, part F3’’) (paragraph [0161]; the third function 93 is used after it is transformed to obtain such a result. This transformation of the third function 93 can be made by multiplying at least one of the terms of the third function by a predetermined coefficient. In the case that the third function 93 is defined for each segment, as in this embodiment, the segments are also contracted), and determining (figure 20, part 70), based on the fifth function obtained after above transformation(figure 23, part F3’’), a value of current (figure 14, part I’) that is made to flow through the coil (figure 15, part 41-2), in the case that the magnetic flux density is to be increased (figure 23, part B increased at F3’’) from that when the yoke (figure 15, part 42-2) is in a fourth magnetization state (figure 23, part F3’’)(paragraphs [0162]-[0163]; as long as the magnetic flux density command value being input continues to increase in the magnetized state, the controlled electric current value I' is determined as a value corresponding to a point on the third function transform line F3' (or the third function transform line F3''), using the same function (the ; and wherein the current value determining circuit (figure 14, part 70) is further configured to determine (figure 14, part 70), in the fourth process (figures 17 and 20, part fourth process S110-S230; path based on transform function F2’), the first scaling ratio (figure 20, part first scaling ratio used to transform F2 to F2’) in such a manner that the second function fits measured data (figure 20, part F2) that are obtained in advance (paragraph [0140]; the function lines F1 to F3 are approximated by a result of actual measurement of a hysteresis property of the electromagnet 40-2 made in advance) by decreasing the magnetic flux density (figure 20, part B decreased at F2’)  from that in the third magnetization state (figure 20, part F2’); and determine (figure 14, part 70), in the fifth process (figures 17 and 23, part fifth process S110-S230; path based on transform function F3’’), the second scaling ratio (figure 23, part second scaling ratio used to transform F3 to F3’’) in such a manner that the third function fits measured data (figure 23, part F3)  that are obtained in advance (paragraph [0140]; the function lines F1 to F3 are approximated by a result of actual measurement of a hysteresis property of the electromagnet 40-2 made in advance) by increasing the magnetic flux density (figure 23, part B increased at F3’’) from that in the fourth magnetization state (figure 23, part F3’’) (paragraph [0181]; the electric-current determiner 70 determines a value of electric current applied to a coil, using a function formulated by multiplying at least one of the terms of the first function 91, the second function 92, or the third function 93 by a predetermined coefficient, according to the breadth or amount of variation between the previously received magnetic flux .
Regarding claim 2, Ohashi discloses everything claimed as applied above (see claim 1). Further, Ohashi discloses (see figures 1-30) the first function, the second function, and the third functions are functions (figures 14 and 16, part 91-93 [F1-F3]) representing relationship between magnetic flux density and current (figure 16, part relationship between B and I at F1-F3).
Regarding claim 4, Ohashi discloses everything claimed as applied above (see claim 1). Further, Ohashi discloses (see figures 1-30) an electromagnet system (figure 16, part 30-2) comprising: the electromagnet control device (figure 16, part 50-2), and the electromagnet (figure 16, part 40-2).
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination)  the current value determining circuit is further configured to execute a sixth process, that is performed in the case that the magnetic flux density is to be decreased from that when the yoke is in a fifth magnetization state, for determining plural scaling ratios corresponding to the plural magnetization states, respectively, in such a manner that the second function fits the respective measured data, wherein the respective measured data are obtained in advance by decreasing the magnetic flux density from that when the yoke is in the respective magnetization states in the plural magnetization states; determining a third scaling ratio by performing approximation using the plural scaling ratios; transforming the second function to a sixth function by expanding or reducing the second function by use of the third scaling ratio; and determining, based on the sixth function obtained after above transformation, a value of current that is made to flow through the coil; and a seventh process, that is performed in the case that the magnetic flux density is to be increased from that when the yoke is in a sixth magnetization state, for determining plural scaling ratios corresponding to the plural magnetization states, respectively, in such a manner that the third function fits the respective measured data, wherein the respective measured data are obtained in advance by increasing the magnetic flux density from that when the yoke is in the respective magnetization states in the plural magnetization states; determining a fourth scaling ratio by performing approximation using the plural scaling ratios; transforming the third function to a seventh function by expanding or reducing the third function by use of the fourth scaling ratio; and determining, based on the seventh function obtained after above transformation, a value of current that is made to flow through the coil, in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839


	

/THIENVU V TRAN/Supervisory Patent Examiner, Art Unit 2839